Order, Supreme Court, New York County, entered July 5, 1973, is unanimously modified, on the law, the facts and in the exercise of discretion, to vacate the provision awarding custody of the children to the plaintiff; to remand the • application for child custody for reconsideration de now, and to reduce the award of alimony to $425 per week, and as so modified, the order is affirmed, *946without costs and without disbursements. In view of the substantial factual issues concerning the possible adverse effect, upon the children, of an award of custody to the plaintiff, we believe that it was inappropriate to grant such application based solely on affidavits. (See Aberbach V. Aberbach, 35 A D 2d 935; cf. Meltzer V. Meltzer, 38 A D 2d 522.) Accordingly, the matter is remanded for reconsideration and upon reconsideration, the services of the Family Counseling Unit should be utilized. (See Anonymous v. Anonymous, 34 A D 2d 942.) Additionally, considering the parties’ financial circumstances and needs, and in view of the vacatur of the custody award, alimony should be reduced as directed. Concur — Markewich, J. P., Murphy, Steuer, Tilzer and Capozzoli, JJ.